IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-22-00185-CR

CARLOS EUGENO SERRANO,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                           From the 52nd District Court
                              Coryell County, Texas
                             Trial Court No. 21-26567


                           MEMORANDUM OPINION

       Carlos Eugeno Serrano was convicted of evading arrest or detention with a vehicle

and sentenced to eight years in prison. Serrano's notice of appeal was due May 19, 2022.

It was not filed until June 8, 2022. Thus, Serrano's notice of appeal is untimely. See TEX.

R. APP. P. 26.2(a)(2).

       We have no jurisdiction of an untimely appeal, and this appeal must be dismissed.

See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (no appellate jurisdiction

where notice of appeal is untimely). Accordingly, this appeal is dismissed.
        A motion for rehearing may be filed within 15 days after the judgment of this

Court is rendered. See TEX. R. APP. P. 49.1. If Serrano desires to have the decision of this

Court reviewed by filing a petition for discretionary review, that petition must be filed

with the Court of Criminal Appeals within 30 days after either the day this Court's

judgment was rendered or the day the last timely motion for rehearing was overruled by

this Court. See TEX. R. APP. P. 68.2(a).




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Appeal dismissed
Opinion delivered and filed June 22, 2022
Do not publish
[CR25]




Serrano v. State                                                                      Page 2